UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6736


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TIMOTHY JAMES DONAHUE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:12-cr-00013-MOC-DCK-3; 3:16-cv-
00558-MOC)


Submitted: September 24, 2019                               Decided: September 27, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Timothy James Donahue, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Timothy James Donahue seeks to appeal the district court’s order denying his 28

U.S.C. § 2255 (2012) motion. On appeal, we confine our review to the issues raised in the

Appellant’s brief. See 4th Cir. R. 34(b). Because Donahue’s informal brief does not

challenge the basis for the district court’s disposition, Donahue has forfeited appellate

review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014).

Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            2